Case 2:19-cr-00250 Document 1 Filed 10/01/19 Page 1 of 17 PagelD #: 1

 

UNITED STATES DISTRICT COURT FOR THE" =P)
SOUTHERN DISTRICT OF WEST VIRGINIA | =
CHARLESTON GRAND JURY 2018-2 !

       

 

OCTOBER 1, 2019 SESSION ger - | 2019
RORY E PERRY CLERK

UNITED STATES OF AMERICA ___Southem District of Wes! Virginia
Ys Criminal No. 2,17 CoZSO

18 U.S.C. § 1341

18 U.S.C. § 1343

18 U.S.C. § 1028A
JAMES PINSON
TAMMY NEWSOME
GARY CONN

INDICTMENT

The Grand Jury charges:

General Allegations
1. Between January 1, 2013 and October 1, 2015, defendants JAMES PINSON,

TAMMY NEWSOME, and GARY CONN, along with other persons known and unknown to the
Grand Jury, knowingly devised and intended to devise a scheme to defraud Company A, a major
automobile company, and to obtain money and property from Company A by means of materially
false and fraudulent pretenses and representations.

2. The defendants and other participants created a fraudulent scheme to take
advantage of a Company A Customer Support Program in which Company A agreed to
repurchase certain model year trucks with excessive rust damage at 150% of their value, so long

as those trucks were owned by individuals, rather than dealerships.
Case 2:19-cr-00250 Document 1 Filed 10/01/19 Page 2 of 17 PagelD #: 2

3. The scheme participants bought hundreds of those trucks at wholesale auction
prices, obtained false titles for the trucks in the names of unwitting “false owners,” and then
fraudulently induced Company A to repurchase the trucks at 150% of their value.

At all relevant times:

Background
The Company A Customer Support Program

4. In 2008, Company A determined that certain model year trucks suffered from
excessive frame rust. In response, Company A began a Customer Support Program to repurchase
or repair those trucks. This program lasted from March 2008 until December 31, 2015.

5. Under the Customer Support Program, Company A dealerships inspected the truck
frames for excessive rust and, if a truck failed inspection, Company A typically agreed to
repurchase it.

6. If an individual customer owned the truck, Company A repurchased it at 150% of
the Kelley Blue Book Suggested Retail Value of an “excellent” condition truck, regardless of its
actual condition. In contrast, if a dealership owned the truck, Company A would only reimburse
the dealership’s actual cost of purchasing the truck.

7. Company A provided dealers detailed instructions for the Program, which
included a requirement that repurchases from individual truck owners occur at a Company A
dealership with the owners present.

8. Company A hired Impartial Services Group (“ISG”) to administer the Customer
Support Program. ISG created a web site, or “web portal,” to track inspections and repurchases,

and sent ISG agents to dealerships to facilitate repurchases between individual customers and

dealerships. [SG’s headquarters was in Irving, Texas. The servers ISG used to host information
Case 2:19-cr-00250 Document 1 Filed 10/01/19 Page 3 of 17 PagelD #: 3

sent on and received from the ISG web portal were located in Irving, Texas. While administering
the Customer Support Program, ISG sent and received mail in Irving, Texas.
The Defendants and Other Participants in the Fraudulent Scheme

9. Defendant JAMES PINSON was the sole owner and manager of Big Blue Motor
Sales (“Big Blue Motors”), an auto dealership with locations in Kentucky and the Southern
District of West Virginia.

10. Defendant GARY CONN was the Sales Manager at Big Blue Motors.

11. Defendant TAMMY NEWSOME was an employee of Big Blue Motors
responsible for performing administrative tasks at PINSON’s direction, including making
deposits to a Big Blue Motors bank account.

12. Scheme Participant Frank Russo, not named as a defendant in this indictment, was
the service manager at “Dealership WV,” a Company A dealership located in St. Albans, West
Virginia. His job responsibilities included inspecting trucks for the Company A Customer
Support Plan.

13. Scheme Participant Kevin Fluharty, not named as a defendant in this indictment,
was a notary public who notarized signatures of individual customers who sold their trucks to
Company A under the Program.

14. A person referred to as “SC” was a transfer agent for Impartial Services Group
(“ISG”). SC administered repurchase transactions at Dealership WV. His responsibilities
included communicating with individual owners and the dealership, and attending repurchase

transactions at the dealership with customers.
Case 2:19-cr-00250 Document 1 Filed 10/01/19 Page 4 of 17 PagelD #: 4

General Manner and Means for Carrying Out the Scheme

Summary

15. Defendants JAMES PINSON, TAMMY NEWSOME, and GARY CONN, along

with Frank Russo, Kevin Fluharty, SC and other persons known and unknown to the Grand Jury,

devised and engaged in a scheme to defraud Company A. The general steps in the scheme were:

a)

b)

d)

Defendant PINSON and others working on his behalf purchased or caused Big
Blue Motors to purchase hundreds of Company A trucks at wholesale prices.
Defendants PINSON and CONN, as well as Frank Russo and others working
on their behalf obtained copies of unwitting individuals’ driver’s licenses.
Defendant NEWSOME fraudulently titled Big Blue Motors’s trucks using the
unwitting individuals’ driver’s licenses to make it appear as if these
individuals, not Big Blue Motors, owned the trucks.

Defendants PINSON and NEWSOME, along with Frank Russo, Kevin
Fluharty, and SC, falsified documentation and induced Company A to
repurchase the trucks at 150% of their value because Company A believed it
was repurchasing the trucks from individual owners, not Big Blue Motors.
Defendants PINSON or NEWSOME deposited the fraudulently obtained

funds into Big Blue Motors’s bank account, benefitting Defendant PINSON.

16. | The defendants and other scheme participants could reasonably foresee, and in fact

knew, that the scheme used interstate wires and mailings to communicate false and fraudulent

documents and statements in furtherance of the fraud.
Case 2:19-cr-00250 Document 1 Filed 10/01/19 Page 5 of 17 PagelD #: 5

17. The defendants and other participants in the scheme fraudulently induced
Company A to repurchase at least 350 trucks, which resulted in Company A losing approximately
$4,335,663.

The Scheme Participants Obtain Trucks, Driver’s Licenses, and Fraudulent Titles

 

18. Defendant PINSON and others working on his behalf caused Big Blue Motors to
acquire trucks through auctions or vehicle trade-ins.

19. Defendants PINSON and CONN, along with Frank Russo and others working on
their behalf then obtained copies of individuals’ driver’s licenses. The scheme participants often
obtained these copies by paying for them or taking them from unwitting acquaintances.

20. After the scheme participants obtained Company A trucks and copies of driver’s
licenses, defendant NEWSOME, acting on behalf of PINSON, fraudulently titled and registered
the trucks in West Virginia. At the West Virginia DMV, NEWSOME falsely represented that the
trucks owned by Big Blue Motors were owned by the unwitting individuals who had provided
their driver’s licenses to the scheme participants. In fact, the unwitting individuals were not
legitimate truck owners: these “false owners” did not purchase or even possess the trucks in
question.

21. To complete the fraudulent title and registration applications, defendant
NEWSOME provided false or fraudulent West Virginia addresses and insurance information. In
addition, NEWSOME often forged the false owners’ signatures.

The Scheme Participants Inspect and Qualify the Trucks for Repurchase

22. After securing fraudulent titles under the names of false owners, defendants

PINSON or NEWSOME, or others acting on their behalf, moved the trucks from Big Blue Motors

to Dealership WV in St. Albans, West Virginia.
Case 2:19-cr-00250 Document 1 Filed 10/01/19 Page 6 of 17 PagelD #: 6

23. Frank Russo then electronically sent information about the trucks and the false
owners via the ISG web portal from St. Albans, West Virginia to Irving, Texas. The defendants
knew of or could reasonably foresee that Frank Russo sent this false information electronically.

The Scheme Participants Fraudulently Induce Company A to Repurchase the Trucks

 

24. Company A, acting through ISG, reviewed the fraudulent information submitted
by Frank Russo and, relying on that information, offered to repurchase the trucks at 150% of
Kelley Blue Book Value.

25. ISG then electronically sent the scheme participants a Customer Offer Letter via
interstate wire, which the scheme participants falsified and then electronically sent back to ISG
via interstate wire. If ISG had known that a truck title was fraudulent and the false owner did not
actually own the truck, ISG would not have continued to administer the repurchase of that truck.

26. After ISG received the false Customer Offer Letter, it mailed documentation and
a repurchase check from its headquarters in Irving, Texas to SC, in Poca, West Virginia, via
private, commercial interstate carrier. Company A rules required that legitimate individual truck
owners complete this documentation, which included a Vehicle Condition Report, Bill of Sale,
Odometer Disclosure Statement, Power of Attorney form, and Appointment of Agent form. The
repurchase check was from Company A and made payable to the false owner for an amount equal
to 150% of the vehicle’s value.

27. After SC received the documentation and check, defendants PINSON and
NEWSOME, Frank Russo, and SC arranged a meeting to finalize the fraudulent truck repurchase.
Under the rules of the Customer Support Program, Company A required that an individual owner

must be present for the repurchase. Defendants PINSON and NEWSOME, as well as Frank
Case 2:19-cr-00250 Document 1 Filed 10/01/19 Page 7 of 17 PagelD #: 7

Russo and SC, knew that Company A required individual owners to be present at the repurchase
meetings, but they ignored this requirement.

28. Instead, at the repurchase meeting SC provided the truck repurchase check to
defendants PINSON or NEWSOME. PINSON or NEWSOME then paid SC and Frank Russo in
cash for their involvement in the scheme.

29. SC then met with Kevin Fluharty, a notary public, to falsify the final repurchase
documentation. In the presence of SC, Fluharty forged the false owners’ signatures on the final
repurchase documentation, and then notarized the forged signatures on the Power of Attorney
form.

30. SC then sent the fraudulent vehicle titles, fraudulent documentation, and copies of
the false owners’ driver’s licenses from Kanawha County, West Virginia to Irving, Texas via
private, commercial interstate carrier.

31. After defendants PINSON or NEWSOME received the Company A repurchase
check from SC, they transported it to Kentucky, where defendant NEWSOME forged the false
owners’ signatures and deposited the checks in Big Blue Motors’s bank account.

Specific Instances of the Scheme to Defraud

32. Through their scheme to defraud, the defendants and other scheme participants

fraudulently induced Company A to repurchase 350 trucks, including the following trucks:

Truck with a VIN Ending in -630718

 

33. Big Blue Motors purchased a Company A truck with a VIN ending in -630718 at
auction.
34. Defendant CONN wrote a $100 check to Known Person B in exchange for Known

Person B allowing CONN to make a copy of her driver’s license.
Case 2:19-cr-00250 Document 1 Filed 10/01/19 Page 8 of 17 PagelD #: 8

35. On or about March 25, 2015, defendant NEWSOME used a copy of Known Person
B’s driver’s license to prepare an Application for a Certificate of Title from the West Virginia
DMV for a Company A truck with a VIN ending in -630718. NEWSOME falsely represented
that Big Blue Motors sold the vehicle to Known Person B and that Known Person B had insured
the vehicle.

36. On or about March 26, 2015, Frank Russo represented that the truck with a VIN
ending in -630718 qualified for repurchase under the Company A Customer Support Program and
electronically sent Known Person B’s information from St. Albans, West Virginia to ISG in
Irving, Texas via interstate wire, that is, through ISG’s web portal. Frank Russo falsely
represented that Known Person B owned the truck, although he knew Known Person B did not
own the truck.

37. ISG approved the repurchase of the truck on behalf of Company A on or about
March 30, 2015. On or about April 1, 2015, ISG electronically sent Frank Russo a Customer
Offer Letter from Irving, Texas to St. Albans, West Virginia via interstate wire. This letter offered
to repurchase the truck for $11,316. Frank Russo falsified the Customer Offer Letter and then
electronically sent it from St. Albans, West Virginia to ISG in Irving, Texas.

38. | ISG appointed SC as its transfer agent for the truck repurchase and on or about
April 7, 2015, shipped SC the following documents from Irving, Texas to Poca, West Virginia
via private, commercial interstate carrier: Odometer Disclosure Statement, Power of Attorney
form, Appointment of Agent form, Bill of Sale, Vehicle Condition Report, and a check from

Company A made payable to Known Person B for $11,316.
Case 2:19-cr-00250 Document 1 Filed 10/01/19 Page 9 of 17 PagelD #: 9

39, Defendants NEWSOME or PINSON, Frank Russo, and SC arranged to meet on
or about April 8, 2015 to finalize the fraudulent repurchase of the truck with a VIN ending in
-630718.

40. At the meeting, defendants NEWSOME or PINSON accepted the Company A
check made payable to Known Person B. NEWSOME or PINSON then paid Frank Russo
between $400 and $600, and SC $100 for their participation in the scheme.

Al. SC then took the repurchase documentation to Kevin Fluharty, who, in exchange
for $50, forged and notarized the signature of Known Person B on the documentation.

42. Onor about April 8, 2015, SC mailed the falsified documentation from Kanawha
County, West Virginia to ISG in Irving, Texas via private, commercial interstate carrier.

43. On or about April 9, 2015, defendant NEWSOME endorsed the $11,316 check
made payable to Known Person B, and deposited the check into Big Blue Motors’s bank account.

Truck with a VIN Ending in -663091

 

44. Big Blue Motors purchased a Company A truck with a VIN ending in -663091 at
auction.

45. | Known Person C provided a copy of her driver’s license to Big Blue Motors when
she purchased a car at the dealership. While she was buying this car, a Big Blue Motors employee
offered her $200 to allow him to title a Company A truck in her name. Known Person C refused.
Known Person C did not authorize the scheme participants to use her driver’s license to
fraudulently title a Company A truck.

46. Nevertheless, on or about May 8, 2015, NEWSOME used a copy of Known Person
C’s driver’s license to prepare an Application for a Certificate of Title from the West Virginia

DMV in Hurricane, West Virginia for a Company A truck with a VIN ending in -663091.
Case 2:19-cr-00250 Document1 Filed 10/01/19 Page 10 of 17 PagelD #: 10

NEWSOME falsely represented that Big Blue Motors sold the vehicle to Known Person C and
that Known Person C had insured the vehicle.

47. On or about May 8, 2015, Frank Russo represented that the truck with a VIN
ending in -663091 qualified for repurchase under the Company A Customer Support Program and
electronically sent Known Person C’s information from St. Albans, West Virginia to ISG in
Irving, Texas via interstate wire, that is, ISG’s web portal. Frank Russo falsely represented that
Known Person C owned the truck, although he knew Known Person C did not own the truck.

48. ISG approved the repurchase of the truck on behalf of Company A on or about
May 11, 2015. On or about May 13, 2015, ISG electronically sent Frank Russo a Customer Offer
Letter from Irving, Texas to St. Albans, West Virginia. This letter offered to repurchase the truck
for $13,404. That same day, Frank Russo falsified the Customer Offer Letter and then
electronically sent it from St. Albans, West Virginia to ISG in Irving, Texas.

49. ISG appointed SC as its transfer agent for the truck repurchase and on or about
May 20, 2015, shipped SC the following documents from Irving, Texas to Poca, West Virginia
via private, commercial interstate carrier: Odometer Disclosure Statement, Power of Attorney
form, Appointment of Agent form, Bill of Sale, Vehicle Condition Report, and a check made
payable to Known Person C for $13,404.

50. Defendants NEWSOME or PINSON, Frank Russo, and SC arranged to meet on
or about May 21, 2015 to finalize the fraudulent repurchase of the truck with a VIN ending in
-663091.

51. At the meeting, defendants NEWSOME or PINSON accepted the check made
payable to Known Person C. NEWSOME or PINSON then paid Frank Russo between $400 and

$600 and SC $100 for their participation in the scheme.

10
Case 2:19-cr-00250 Document1 Filed 10/01/19 Page 11 of 17 PagelD #: 11

52. SC then took the repurchase documentation to Kevin Fluharty, who, in exchange
for $50, forged and notarized the signature of Known Person C on the documentation.

53. On or about May 21, 2015, SC mailed the falsified documentation from Kanawha
County, West Virginia to ISG in Irving, Texas via private, commercial interstate carrier.

54, On or about May 21, 2015 defendant NEWSOME endorsed the $13,404 check
made payable to Known Person C, and deposited the check into Big Blue Motors’s bank account.

Truck with a VIN Ending in -676350

 

55, On or about March 4, 2015, NEWSOME issued a check drawn on Big Blue
Motors’s bank account made payable to MR Auto in the amount of $23,700. The check’s memo
line references the VINs of three trucks, including one identified as “676350.”

56. Frank Russo obtained a copy of a Known Person D’s driver’s license. Frank Russo
later paid Known Person D $200 in cash for the use of her license.

57. On or about March 13, 2015, NEWSOME used a copy of Known Person D’s
driver’s license to prepare an Application for a Certificate of Title from the West Virginia DMV
for a Company A truck with a VIN ending in -676350. NEWSOME falsely represented that Big
Blue Motors sold the vehicle to Known Person D and that Known Person D had insured the
vehicle.

58. On or about March 17, 2015, Frank Russo represented that the truck with a VIN
ending in -676350 qualified for repurchase under the Company A Customer Support Program and
electronically sent Known Person D’s information from St. Albans, West Virginia to ISG in
Irving, Texas via interstate wire, that is, ISG’s web portal. Frank Russo falsely represented that

Known Person D owned the truck, although he knew Known Person D did not own the truck.

1]
Case 2:19-cr-00250 Document1 Filed 10/01/19 Page 12 of 17 PagelD #: 12

59. ISG approved the repurchase of the truck on behalf of Company A on March 20,
2015. On March 23, 2015, ISG electronically sent Frank Russo a Customer Offer Letter from
Irving, Texas to St. Albans, West Virginia. This letter offered to repurchase the truck for $10,821.
Frank Russo instructed Known Person D to sign the Customer Offer Letter and then Frank Russo
electronically sent it from St. Albans, West Virginia to ISG in Irving, Texas.

60. ISG appointed SC as its transfer agent for the truck repurchase and on or about
March 27, 2015, shipped SC the following documentation from Irving, Texas to Poca, West
Virginia via private, commercial interstate carrier: Odometer Disclosure Statement, Power of
Attorney form, Appointment of Agent form, Bill of Sale, Vehicle Condition Report, and a check
made payable to Known Person D for $10,821.

61. Defendants NEWSOME or PINSON, Frank Russo, and SC arranged to meet on
or about April 1, 2015 to finalize the fraudulent repurchase of the truck with a VIN ending in
-676350.

62. At the meeting, defendants NEWSOME or PINSON accepted the check made
payable to Known Person D. NEWSOME or PINSON then paid Frank Russo between $400 and
$600 and SC $100 for their participation in the scheme.

63. SC then took the repurchase documentation to Kevin Fluharty, who, in exchange
for $50, forged and notarized the signature of Known Person D on the documentation.

64. On or about April 1, 2015, SC mailed the falsified documentation from Kanawha
County, West Virginia to ISG in Irving, Texas via private, commercial interstate carrier.

65. On or about April 1, 2015, defendant NEWSOME endorsed the $10,821 check

made payable to Known Person D and then deposited it in Big Blue Motors’s bank account.

12
 

Case 2:19-cr-00250 Document1 Filed 10/01/19 Page 13 of 17 PagelD #: 13

The Charges

Counts 1-3
(Wire Fraud)

66. | The Grand Jury realleges and incorporates by reference paragraphs 1-65, as if fully

set forth herein.

67. On or about the dates specified below for each count, at or near St. Albans,

Kanawha County, West Virginia, in the Southern District of West Virginia, and elsewhere,

defendants JAMES PINSON, TAMMY NEWSOME, and GARY CONN, along with other

persons known and unknown to the Grand Jury, having devised and intended to devise the above-

described scheme to defraud Company A, and for the purpose of executing the scheme to defraud,

knowingly transmitted and caused to be transmitted by means of wire and radio communication

in interstate commerce the writing, signs, signals, pictures, and sounds described below for each

count, each transmission constituting a separate count.

 

 

 

 

 

 

 

Count APPT: VIN Interstate Transmission
Truck and false owner information sent from St. Albans,
l 03/26/15 | -630718 West Virginia to ISG in Irving, Texas via the ISG web portal
Truck and false owner information sent from St. Albans,
2 05/08/15 | -663091 West Virginia to ISG in Irving, Texas via the ISG web portal
Truck and false owner information sent from St. Albans,
3 03/17/15 | -676350 West Virginia to ISG in Irving, Texas via the ISG web portal

 

All in violation of Title 18, United States Code, Section 1343.

13

 
Case 2:19-cr-00250 Document1 Filed 10/01/19 Page 14 of 17 PagelD #: 14

68.

set forth herein.

69.

Counts 4-9
(Mail Fraud)

The Grand Jury realleges and incorporates by reference paragraphs 1-65, as if fully

On or about the dates specified below for each count, at or near the locations

specified below for each count, in the Southern District of West Virginia, and elsewhere,

defendants JAMES PINSON, TAMMY NEWSOME, and GARY CONN, along with other

persons known and unknown to the Grand Jury, having devised and intended to devise the above-

described scheme to defraud Company A, and for the purpose of executing the scheme to defraud:

e for Counts 4, 6, and 8, caused to be deposited the items described to be sent and delivered

by a private commercial interstate carrier; and

e for Counts 5,7, and 9, knowingly caused to be delivered by a private commercial interstate

carrier the items described, according to the direction thereon.

 

 

 

 

 

 

 

 

 

 

 

Approx. eye
Count Date VIN Mailing
4 o4/o7/15 | -630718 Repurchase documentation and check for $11,316 sent from
Irving, Texas to Poca, Putnam County, West Virginia
Repurchase documentation sent from Kanawha County,
04 -63071
° (08/15 6 8 West Virginia to ISG in Irving, Texas
6 05/20/15 | -663091 Repurchase documentation and check for $13,404 sent from
Irving, Texas to Poca, Putnam County, West Virginia
Repurchase documentation sent from Kanawha County
21/15 | - °
7 05/ 663091 West Virginia to ISG in Irving, Texas
g 03/27/15 | -676350 Repurchase documentation and check for $10,821 sent from
Irving, Texas to Poca, Putnam County, West Virginia
9 04/01/15 | -676350 Repurchase documentation sent from Kanawha County,

West Virginia to ISG in Irving, Texas

 

All in violation of Title 18, United States Code, Section 1341.

14

 
Case 2:19-cr-00250 Document1 Filed 10/01/19 Page 15 of 17 PagelD #: 15

Count 10
(Aggravated Identity Theft)

70. The Grand Jury realleges and incorporates by reference paragraphs 1-65, as if fully
set forth herein.

71. On or about May 8, 2015, at or near Hurricane, Putnam County, West Virginia, in
the Southern District of West Virginia, defendant TAMMY NEWSOME did knowingly use,
without lawful authority, a means of identification of another person during and in relation to a
felony violation enumerated in 18 U.S.C. § 1028A(c), to wit, violations of 18 U.S.C. §§ 1341 and
1343, knowing that the means of identification belonged to another actual person.

In violation of Title 18, United States Code, Section 1028A(a)(1).

i)
Case 2:19-cr-00250 Document1 Filed 10/01/19 Page 16 of 17 PagelD #: 16

Notice of Forfeiture

1. The allegations contained in paragraphs 1-65 above and, in particular Counts 1-9
of this indictment are hereby realleged and incorporated by reference for the purpose of alleging
forfeitures pursuant to 18 U.S.C. §§ 981(a)(1)(D) and 982(a)(3), and 28 U.S.C. § 2461(c)

2. Upon conviction of the offense in violation of Title 18, United States Code,
Sections 1341 and 1343 set forth in Counts 1-9 of this indictment, the defendants JAMES
PINSON, TAMMY NEWSOME, and GARY CONN shall forfeit to the United States of America,
pursuant to 18 U.S.C. §§ 981(a)(1)(C) and 982 (a)(2), and 28 U.S.C. § 2461(c), any property, real
or personal, which constitutes or is derived from proceeds traceable to the offense(s).

3, As to defendant JAMES PINSON, the property to be forfeited includes, but is not
limited to, the following, for which the United States will seek a money judgment $4,335,663 in

United States currency.

4. If any of the property described above, as a result of any act or omission of the
defendant[s]:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
C. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
e, has been commingled with other property, which cannot be divided
without difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to 21
U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461 (c).

All pursuant to 18 U.S.C. §§ 981(a)(1)(C) and 982(a)(2), and 28 U.S.C. § 2461(c).

16
Case 2:19-cr-00250 Document1 Filed 10/01/19 Page 17 of 17 PagelD #: 17

MICHAEL B. STUART
United States Attorney

 

STEFAN. O. HASSELBLAD
Assistant United States Attorney

17
